DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/15/2022.  Claims 1 – 4, 6 – 10, and 12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication what defines a stored block as being similar to a received block.  This makes the limitation of similar being indefinite.  For examination the term similar is being interpreted as being any selection process used to select data that is used to be compared to other data to find a match.  Selecting data to match against other data indicates the selected data was deemed to be somewhat similar to the other data since the idea is to find a match.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Pub. No.: US 2017/0038978) referred to as Li.
Regarding claim 7, Li teaches a system [100, Fig 1] for dictionary-based compression [Paragraphs 0035 – 0037], in a block-based storage system [Paragraphs 0023; The storage system is based on a blocks], the system [100, Fig 1] including a processor [110, Figs 1 – 2; The delta compression engine processes incoming data to create delta compressed data and pointers using the modules in the engine] configured to: 
receive a block of data [312, Fig 3; The new sketch represents a received new block of data];
identify a stored block of data that is similar to the received block of data [506, Fig 5; Paragraph 0039; The reference data block that is feed into 322 is identified as being similar to the received data block based on the sketch of the reference data block and the sketch of the new block received];
in response to the identifying [506, Fig 5; Paragraph 0039], creating a dictionary using the stored block of data [322, Fig 3; Paragraph 0039; The comparing step builds a dictionary using the stored reference block from 318 and the received new data block]; 
compress the received block of data based on the dictionary [322, Fig 3; Paragraph 0039] based on the stored block of data [512, Fig 5; Paragraphs 0023 and 0039 - 0040]; and 
store the compressed, received block of data with an association to the stored block of data [Paragraph 0040; The compressed version of the incoming data is store with a pointer to the stored reference data].
Regarding claim 8, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
determine a similarity hash value of the received block of data [314, Fig 3; 506, Fig 5].
Regarding claim 9, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
compare the similarity hash value of the received block of data [314, Fig 3] to similarity hash values of stored blocks of data [508 and 510, Fig 5].
Regarding claim 10, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
select a stored block of data whose similarity hash value falls within a threshold of the similarity hash value of the received block of data [504, Fig 5; Paragraphs 0039 - - 0041; A match indicates the sketches of the incoming and reference block are similar to a degree to be considered a match and then the actual data blocks are compared].
Regarding claim 12, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
use the stored block of data as raw data for the dictionary [322, Fig 5; The stored reference data is used as raw data to create the data structure used in the comparison 322 along with the received new data].
Claims 1 – 4 and 6 are the method claims of claims 7 – 10 and 12 and are thus rejected using the same prior art and the reasoning.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 5 – 8 that the claims are allowable over Li since Li fails to teach creating a dictionary in response to identifying a stored data that is similar to received data.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The structure and what the dictionary contains and does not contain is not defined in the claims.  There are essentially two dictionaries that Li discloses.  The first dictionary is 318 and the second is the data stored and used in the comparison in 322 in figure 3.  As disclosed by paragraph 0039, stored reference data blocks are retrieved from 318.  The new data block and the retrieved reference data block are sent and compared at 322.  The new data block and the retrieved reference data block together make up a dictionary also.  The dictionary is used to store and reference the new and retrieved reference block for the comparing step.    Figure 6 shows the reference block and new block together and paragraph 0048 – 0049 shows how the blocks are analyzed.  This shows the dictionary comprises two blocks which are referenced to get the encoding data.  
The claim appears to define the dictionary as some structure that stores data.  There is no clear indication in the claim as to what is in the dictionary or how the stored block of data is used to create the dictionary.  Saying the stored data used as raw data for the dictionary is still not defining how the raw data is used with regard to the dictionary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136